Mr. Justice Baker: I dissent from that part of the opinion of the court which holds that because Hugh T. Dickey appeared in the county court and filed objections as to one parcel of land owned by him, therefore the plaintiff in error is now barred from raising any objection not included in the objections then filed by his testate. The appearance and defense at the time of the rendition of judgment of confirmation were expressly limited to the one parcel of land. The present writ of error does not question the judgment as to said parcel of land, but brings up for review the judgments as to other and wholly different and distinct parcels of land. The statute (chap. 24, art. 9, sec. 34,) provides in express terms that the judgment of the court shall have the effect of a several judgment as to each tract or parcel of land assessed. The proceeding is in rem, and the judgment is against the property, only. Appearance and defense do not make the proceeding in personam. (People v. Dragstran, 100 Ill. 286.) In Karnes v. People, 73 Ill. 274, and Neff v. Smyth, 111 id. 100, the different taxes were all assessed against the same tracts or lots in respect to which the owners appeared and made contests, and in my opinion the principle that controlled those decisions is not applicable here.